PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Johnson, Rochelle, Alexandria
Application No. 16/057,697
Filed: 7 Aug 2018
For: Disposable Integrated Bag for a Feminine Sanitary Napkin

:
:
:	DECISION ON PETITION
:
:
:

The above-identified application has been directed to the Office of Petitions for consideration of the petition under 37 CFR 1.181, filed June 15, 2021, to withdraw the holding of abandonment for the above-identified application.

The application became abandoned August 19, 2020 for failure to timely submit a proper reply to the non-final Office action mailed May 18, 2020. The non-final Office action set a three-month shortened statutory period of time for reply. An untimely response was submitted December 3, 2020. Notice of Abandonment was mailed March 4, 2021.

Petitioner asserts:

I Rochelle Johnson would like to be reconsidered as my entire delay was unintentional per 37 CFR 1.137(a) and all correspondence were made in time. To explain I received my notice of references cited and was told I had until 08/18/2020 to reply. During the time of the pandemic, I refiled my drawings and arguments on 08/10/2020. I received a copy from the USPS indicating the patent office received my certified mail on 08/14/2020.

I called several times to Bryon Gehman to check if my revised paperwork was received. Bryon informed me that he did not receive anything and I should resend the revised paperwork again. I sent another copy on 11/24/2020 along with the receipts from the previous dates I revised, to show I replied along with the documents on time. I was told my drawings and paperwork were lost in the mail at the patent office.

Petitioner’s arguments and supporting documents have been carefully considered, but are not found persuasive. A review of the record fails to reflect timely receipt of a proper reply to the non-final Office action.


In accordance with 37 CFR 1.8(a):



(1) Correspondence will be considered as being timely filed if:
(i) The correspondence is mailed or transmitted prior to expiration of the set period of time by being:
(A) Addressed as set out in § 1.1(a) and deposited with the U.S. Postal Service with sufficient postage as first class mail;
(B) Transmitted by facsimile to the Patent and Trademark Office in accordance with §1.6(d); or
(C) Transmitted via the Office electronic filing system in accordance with §1.6(a)(4); and
(ii) The correspondence includes a certificate for each piece of correspondence stating the date of deposit or transmission. The person signing the certificate should have reasonable basis to expect that the correspondence would be mailed or transmitted on or before the date indicated.

In accordance with 37 CFR 1.8(b):

In the event that correspondence is considered timely filed by being mailed or transmitted in accordance with paragraph (a) of this section, but not received in the U.S. Patent and Trademark Office after a reasonable amount of time has elapsed from the time of mailing or transmitting of the correspondence, or after the application is held to be abandoned, or after the proceeding is dismissed or decided with prejudice, or the prosecution of a reexamination proceeding is terminated pursuant to § 1.550(d) or § 1.957(b) or limited pursuant to § 1.957(c), or a requester paper is refused consideration pursuant to § 1.957(a), the correspondence will be considered timely if the party who forwarded such correspondence:

(1) Informs the Office of the previous mailing or transmission of the correspondence promptly after becoming aware that the Office has no evidence of receipt of the correspondence;
(2) Supplies an additional copy of the previously mailed or transmitted correspondence and certificate; and
(3) Includes a statement that attests on a personal knowledge basis or to the satisfaction of the Director to the previous timely mailing, transmission or submission. If the correspondence was sent by facsimile transmission, a copy of the sending unit’s report confirming transmission may be used to support this statement. If the correspondence was transmitted via the Office electronic filing system, a copy of an acknowledgment receipt generated by the Office electronic filing system confirming submission maybe used to support this statement.



Petitioner purports that a proper reply to the non-final Office action was timely filed August 10, 2020. The reply purportedly filed August 10, 2020 does not appear to have been received by the USPTO. Further, there is no evidence that the reply purportedly filed August 10, 2020 was submitted in accordance with the requirements of 37 CFR 1.8. Accordingly, the actual date of receipt of the reply is used for all other purposes. Petitioner asserts that the reply purportedly filed August 10, 2020 was resubmitted November 24, 2020. As November 24, 2020 is after the period of time for reply to the non-final Office action, the reply is untimely. Moreover, even assuming arguendo that the USPTO received the reply purportedly filed August 10, 2020, of which a copy was submitted November 24, 2020, the reply would have failed to satisfy 37 CFR 1.33(b)(3) as the copy of the reply filed November 24, 2020 is not signed.

Petitioner is reminded that in accordance with 37 CFR 1.33(b):

Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by: 

(1) A patent practitioner of record; 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or 
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

Any request for reconsideration of this decision must be accompanied by documentary evidence that a proper reply to the non-final Office action was timely filed on or before August 18, 2020. Be advised that postal service receipts do not establish that a reply to the USPTO was filed pursuant to the certificate of mailing provisions set forth at 37 CFR 1.8.

Alternatively, as previously advised, petitioner may wish to consider filing a petition to revive pursuant to 37 CFR 1.137(a).
 
In view thereof, the holding of abandonment will not be withdrawn.

Accordingly, the petition under 37 CFR 1.181 is hereby DISMISSED.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions